Order reversed on the law with costs, and defendant’s motion granted. Memorandum: The court erred in denying defendant’s motions to dismiss based on claimants’ failure in two respects to comply with Court of Claims Act § 8-b, which provides a cause of action against the State for unjust conviction and imprisonment. Claimants failed to annex the documentary evidence required by section 8-b (3) (see, Stewart v State of New York, 133 AD2d 112, 113). In addition, claimants’ allegations in their claims failed to satisfy the requirement set forth in section 8-b (4) (see, Stewart v State of New York, supra, at 113-114; Fudger v State of New York, 131 AD2d 136, 140, lv denied 70 NY2d 616). Claimants asserted that they were convicted solely on the basis of perjured testimony, without which the convictions could not have been maintained. However, inability of the People to meet their burden in a criminal trial is not the equivalent of the statutory requirement that claimants, who have the burden of proof on this claim, state facts in sufficient detail to permit the court to find that they are likely to succeed at trial in proving that they did not commit the acts charged in the accusatory instrument.
All concur, except Doerr and Green, JJ., who dissent and vote to affirm, in the following memorandum.